Citation Nr: 0013676	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss in the left ear.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This appeal arises from October 1998 and January 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The October 1998 RO 
decision also denied increased ratings for a right ear 
hearing loss and for tinnitus.  The veteran did not appeal 
those determinations.


FINDINGS OF FACT

1.  There is no medical evidence of any currently diagnosed 
nervous condition.

2.  An unappealed RO decision in April 1993 denied the 
veteran's claim for entitlement to service connection for a 
left ear hearing loss.

3.  Additional evidence submitted since the RO's April 1993 
decision, which includes an August 1998 VA examination 
report, a November 1998 statement from the veteran's then 
attorney-representative, and an August 1998 private physician 
medical statement, bears directly and substantially upon the 
issue of service connection for left ear hearing loss, and 
is, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran's claim that his preexisting left ear hearing 
loss was aggravated by his active duty service is plausible.

5.  The veteran's hearing loss in the left ear, which was 
noted upon a hearing test performed at the time of his 
preenlistment examination, measurably worsened during his 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a nervous 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The April 1993 RO decision, which denied service 
connection for a left ear hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.304, 20.113 (1999).

3.  New and material evidence has been received since the 
April 1993 RO decision, and the claim for service connection 
for a left ear hearing loss is reopened.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a)(b), 3.306 (1999).

4.  The claim of entitlement to service connection for a left 
ear hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

5.  The veteran's hearing loss in the left ear, which clearly 
and unmistakably preexisted service, was aggravated during 
active duty service.  38 U.S.C.A. §§ 1131, 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a nervous disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records reveal a June 1959 
report which contain impressions of: (1) a psychiatric 
examination is within normal limits; (2) the veteran's 
personality can be described with immaturity, passive and 
aggressive personality traits, with elements of inattention, 
inefficiency, and passive obstructionism, and with repeated 
complaints of headaches and hearing loss which may very well 
represent a response to mild anxiety.  The recommendation was 
that the veteran was psychiatrically qualified and fit for 
duty with a PULHES S-2.  His August 1960 discharge physical 
examination report indicates that, on clinical evaluation, he 
was found to be psychiatrically normal.  On his January 1961 
U. S. Naval Reserve Annual Certificate medical history 
report, he check the "no" box for a history of, or 
currently having, depression or excessive worry and nervous 
trouble of any sort.

Private and VA medical records from March 1993 to June 1999 
have been reviewed.  No medical evidence has been submitted 
showing that a psychosis was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

There is also no evidence of record whatsoever of any 
diagnosis of any psychiatric disability since the veteran's 
discharge, including of a nervous condition.  That being the 
case, it follows that there is no evidence of record of any 
medical opinion relating any psychiatric condition, including 
a nervous condition, to the veteran's active duty service.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability in order 
to be plausible.  In the absence of such evidence, the 
veteran's claim for service connection for a nervous 
condition must be denied as not well grounded.  See Epps, 
supra.
The Board, in finding the veteran's claim for service 
connection for a psychiatric disorder is not well grounded, 
triggers only a duty to inform the veteran, under 38 U.S.C.A. 
§ 5103(a), if the Board knows of evidence which might make 
his claim "plausible."  See McKnight v. Gober, 131 F.3d 
1483, 1485 (1997).  In this regard, while informing the 
veteran of the missing evidence, the Board also opines that 
under the facts of this claim, and for the above reasons, it 
does not realistically believe that any such evidence would 
make the claim "plausible."

The Board also notes the veteran's former attorney-
representative's statements, which in essence apply to VA's 
duty to assist under 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.159.  These contentions have been addressed by the United 
States Court of Appeals for the Federal Circuit in the case 
of Epps, supra.  That decision held that only a person who 
has submitted a well grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a) or the reasonable doubt 
provisions of 38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As 
indicated herein, the United States Supreme Court decided not 
to hear this case; hence, it is now the law of the land.

II.  New and material evidence to reopen a claim for service 
connection for a left ear hearing loss

The April 1993 RO decision, denying the veteran's claim for 
entitlement to service connection for a left ear hearing 
loss, became final when the veteran did not file a notice of 
disagreement within one year of the date he was notified of 
the unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record, 
presuming its credibility, see Justus v. Principi, 3 Vet. 
App. 510 (1992), the reopened claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a), must be undertaken.  If the claim 
is not well grounded, the "adjudication process must come to 
a screeching halt despite reopening because a claim that is 
not well grounded cannot be allowed."  Winters, at 206-7.  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence submitted at the time of the April 1993 decision 
consisted of an August 1998 VA examination report, a November 
1998 statement from the veteran's then attorney-
representative, and an August 1998 private physician medical 
statement.  The RO denied the claim on the basis that a left 
ear hearing loss preexisted the veteran's entry onto active 
duty service, and was not aggravated thereby.
In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
April 1993 decision shall be evaluated.  That evidence is 
noted above.

An August 1998 VA audiological examination report indicates 
the veteran reported noise exposure on an aircraft carrier, 
being exposed to jet engine noise, and not being able to wear 
hearing protection.  The veteran specifically denied "any 
noise exposure since the Armed Forces," and any ototoxic 
medications.  The examiner indicated that audiometrics showed 
a moderately severe symmetrical sensorineural left ear 
hearing loss.  The examiner essentially indicated that he 
could not provide an etiology opinion as to the veteran's 
hearing loss, as he had not reviewed the veteran's 
audiological history medical records, and hearing loss was a 
"cumulative thing."

An August 1998 statement from a physician audiologist, who 
reported he had reviewed the examination report noted above, 
indicated his opinion that the veteran had a severe 
sensorineural hearing loss in his left ear, and this loss was 
consistent with the veteran's history of noise exposure.

Initially, the Board finds that the additional evidence noted 
above is new, in that it has not been previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  The evidence provides a current evaluation of the 
veteran's hearing in the left ear, and, most importantly, 
provides a nexus to service.

The Board also finds the new evidence material, in that it 
bears directly and substantially upon the specific matter 
under consideration, i.e., a current disability and a nexus 
to service, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, as new and material evidence has been submitted, 
the veteran's claim for service connection for a left ear 
hearing loss is reopened.
II.  Determination of well grounded claim

Having reopened the veteran's claim, the Board also finds 
that, based upon all the evidence of record in support of the 
claim, presuming its credibility, see Justus v. Principi, 3 
Vet. App. 510 (1992), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  That is, there is 
evidence of record of an inservice left ear hearing loss, a 
current left ear hearing loss disability, and a nexus to 
service.  See Evans v. Brown, 9 Vet. App. 273, 286 (1996); 
Elkins v. Brown, 8 Vet. App. 391 (1995); Heuer v. Brown, 7 
Vet. App. 379, 386-87 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).

III.  Merits determination

Having found the veteran's claim for service connection for a 
left ear hearing loss well grounded, the Board also finds 
that the duty to assist has been fulfilled, in that all 
evidence pertinent to the veteran's claim has been obtained, 
and, as noted below, the evidence is sufficient to grant the 
claim on the merits.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  For veterans of wartime service and for peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the  increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation.  See Jenson v. Brown, 19 F.3d 1413, 1416-1417 
(Fed. Cir. 1994).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Board notes the August 1998 physician audiologist's 
statement, which, while not addressing inservice aggravation, 
did indicate the loss was consistent with the veteran's 
history of noise exposure, and that the only noise exposure 
reported by the veteran during his August 1998 audiological 
examination was in service.

In that regard, the Board notes the veteran's August 1956 
enlistment medical examination report indicates that hearing 
in his left ear was 12/15 for the whispered voice, and 12/15 
for the spoken voice.  Thus, the veteran, as noted in his 
service medical records and in the April 1993 RO decision, 
had a left ear hearing loss that preexisted his entry onto 
active duty.  The Board also notes that, while the veteran 
had numerous audiological examinations in 1959 which were 
noted to be inconsistent, they do form a basis for comparison 
with his discharge physical audiological examination report, 
in determining whether his left ear hearing loss measurably 
worsened during his active duty service.

In that regard, one March 1959 report indicates three tests 
of left ear whispered voice revealed findings of 4/15, 8/15, 
and 4/15.  As noted above, upon entrance the veteran's left 
ear whispered voice testing revealed a finding of 12/15 for 
the whispered voice.  Another March 1959 report indicates a 
left ear whispered voice test finding of 15/15.

The various 1959 audiological reports showing hearing in 
decibels are also very inconsistent ranging from -10 to a 60 
decibel loss.

The August 1960 discharge audiological report indicates a 10 
decibel loss at 500 Hertz, a 15 decibel loss at 1000 Hertz, a 
20 decibel loss at 2000 Hertz, a 20 decibel loss at 3000 
Hertz, and a 45 decibel loss at 4000 Hertz.

Having reviewed the evidence in its entirety, the Board can 
only conclude the evidence is in equipoise as to whether the 
veteran's left ear hearing loss measurably worsened during 
his active duty service.  Having found the evidence to be in 
equipoise, the Board finds that a left ear sensorineural 
hearing loss disability was aggravated during the veteran's 
active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly service connection is warranted.


ORDER

Service connection for a nervous condition is denied.

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
left ear hearing loss is reopened.

The claim for entitlement to service connection for a left 
ear hearing loss is well grounded.

Service connection for hearing loss in the left ear based on 
aggravation is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

